DETAILED ACTION
This Office action is in response to the application filed on September 20, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on September 20, 2021.  These drawings are accepted by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrison (U.S. Pub. No. 2015/0098251 A1, reference provided as part of the Information Disclosure Statement “IDS”).

In re claim 1, Harrison discloses (Fig. 1) an apparatus for converting DC power to AC power (102) comprising: 
an input (inputs of 102) adapted to be coupled to a high-powered distributed generator (photovoltaic modules PVa, PVb) having a maximum voltage at a first voltage (max voltage provided by the photovoltaic modules); and 
an arc fault mitigation device (arc fault protection capacitors Ca, Cb), coupled to the input (inputs of 102), for providing a second voltage at the input that is lower than the first voltage, where a difference between the first voltage and the second voltage is not large enough to cause an arc (Para. 0015-0016).

In re claim 2, Harrison discloses (Fig. 1) wherein the arc fault mitigation device comprises one of a capacitor or bank of capacitors (Ca, Cb, Para. 0035).

In re claim 3, Harrison discloses wherein the arc fault mitigation device is configured to charge to the maximum voltage at the input such that a highest voltage that appears across a gap in a wiring connecting the high-powered distributed generator to the arc fault mitigation device is a difference between the maximum voltage and a charge on the arc fault mitigation device (Para. 0020-0026).

In re claim 4, Harrison discloses wherein the maximum voltage is equal to Voc-Vmpp, where Voc is an open circuit voltage and Vmpp is a maximum power point voltage (Para. 0020-0026).

In re claim 5, Harrison discloses (Fig. 1) wherein the apparatus further comprises a controller (106) that is configured to periodically disable power through the apparatus to cause a voltage at the input to reach Vo (Para. 0020-0026).

In re claim 6, Harrison discloses (Fig. 1) wherein the input (inputs of 102) is adapted to be coupled to a pair of high-powered distributed generators connected in series with each other (photovoltaic modules PVa, PVb are coupled in series, Para. 0014).

In re claim 7, Harrison discloses wherein an output of the apparatus is connected to a cable drop comprising four terminals, and wherein two of the four terminals are used for outputting AC power and two of the four terminals are used for sensing phase voltages and communication (Para. 0019).

In re claim 8, Harrison discloses (Fig. 1) a method for converting DC power to AC power (using inverter 102) in an apparatus comprising: providing, at an input (inputs of 102), a first voltage having a maximum voltage from a high-powered distributed generator (max voltage provided by the photovoltaic modules PVa, PVb); and providing a second voltage at the input that is lower than the first voltage, where a difference between the first voltage and the second voltage is not large enough to cause an arc (Para. 0015-0016).

In re claim 9, Harrison discloses (Fig. 1) wherein an arc fault mitigation device (arc fault protection capacitors Ca, Cb) comprises one of a capacitor or bank of capacitors (Ca, Cb, Para. 0035).

In re claim 10, Harrison discloses charging an arc fault mitigation device of the input to the maximum voltage at the input such that a highest voltage that appears across a gap in a wiring connecting the high-powered distributed generator to the arc fault mitigation device is a difference between the maximum voltage and a charge on the arc fault mitigation device (Para. 0020-0026).

In re claim 11, Harrison discloses wherein the maximum voltage is equal to Voc-Vmpp, where Voc is an open circuit voltage and Vmpp is a maximum power point voltage (Para. 0020-0026).

In re claim 12, Harrison discloses periodically disabling power through the apparatus to cause a voltage at the input to reach Vo (Para. 0020-0026).

In re claim 13, Harrison discloses (Fig. 1) wherein the input (inputs of 102) is adapted to be coupled to a pair of high-powered distributed generators connected in series with each other (photovoltaic modules PVa, PVb are coupled in series, Para. 0014).

In re claim 14, Harrison discloses wherein an output of the apparatus is connected to a cable drop comprising four terminals, and wherein two of the four terminals are used for outputting AC power and two of the four terminals are used for sensing phase voltages and communication (Para. 0019).

In re claim 15, Harrison discloses (Fig. 1) a non-transitory computer readable storage medium (186) having stored thereon instructions that when executed by a processor (CPU 184) perform a method for converting DC power to AC power in an apparatus (inverter  102) comprising: providing, at an input (inputs of 102), a first voltage having a maximum voltage from a high- powered distributed generator (max voltage provided by the photovoltaic modules PVa, PVb); and providing a second voltage at the input that is lower than the first voltage, where a difference between the first voltage and the second voltage is not large enough to cause an arc (Para. 0015-0016).

In re claim 16, Harrison discloses (Fig. 1) wherein an arc fault mitigation device (arc fault protection capacitors Ca, Cb) comprises one of a capacitor or bank of capacitors (Ca, Cb, Para. 0035).

In re claim 17, Harrison discloses charging an arc fault mitigation device of the input to the maximum voltage at the input such that a highest voltage that appears across a gap in a wiring connecting the high-powered distributed generator to the arc fault mitigation device is a difference between the maximum voltage and a charge on the arc fault mitigation device (Para. 0020-0026).

In re claim 18, Harrison discloses wherein the maximum voltage is equal to Voc-Vmpp, where Voc is an open circuit voltage and Vmpp is a maximum power point voltage (Para. 0020-0026).

In re claim 19, Harrison discloses periodically disabling power through the apparatus to cause a voltage at the input to reach Vo (Para. 0020-0026).

In re claim 20, Harrison discloses (Fig. 1) wherein the input (inputs of 102) is adapted to be coupled to a pair of high-powered distributed generators connected in series with each other (photovoltaic modules PVa, PVb are coupled in series, Para. 0014).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838